WAIVER NO. 4
 
TO RECEIVABLES SALE AGREEMENT
 
This Waiver No. 4 (this "Waiver"), dated as of November 28, 2007, is among
Navistar Financial Corporation, a Delaware corporation ("Navistar"), as
Transferor, and Truck Retail Accounts Corporation, a Delaware corporation, as
Transferee and pertains to that certain RECEIVABLES SALE AGREEMENT dated as of
April 8, 2004 by and among the parties hereto (as heretofore amended or modified
from time to time, the "Agreement"). Unless defined elsewhere herein,
capitalized terms used in this Waiver have the meanings assigned to such teens
in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Transferor has requested that the Transferee agree to waive certain
provisions of the Agreement; and
 
The Transferee is willing to agree to the requested waivers on the terms
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Waiver.
 
(a) The requirement in Section 4.1(a)(i) of the Agreement for delivery of annual
financial statements of Parent and Transferor for fiscal years 2005, 2006 and
2007, the requirement in Section 4.1(a)(ii) of the Agreement for delivery of
quarterly financial statements of Parent and Transferor for the first, second
and third quarters of fiscal years 2006, 2007 and 2008, and the requirements in
Sections 4.1(a)(iii) for the delivery of certain compliance certificates related
to the aforementioned financial statements, are each hereby waived until the
earlier of (i) November 30, 2008 and (ii) the date on which Parent and
Transferor shall have timely filed reports on Form 10-K or 10-Q after the date
hereof with the Securities and Exchange Commission pursuant to Sections 13 and
15 of the Securities Exchange Act of 1934, as amended (the "Exchange Act").
 
(b) Any condition or required representation or warranty that has not been
satisfied or made or deemed made, as a result of the breach of any
representation or warranty in Section 2.1(f) of the Agreement as a result of or
arising out of any restatement, in connection with the audit conducted for the
fiscal year ended October 31, 2005, October 31, 2006 or October 31, 2007, of any
financial statements of Transferor or any of its affiliates for any period
ending on or before November 30, 2008, or any reports, financial statements,
certificates or other information containing similar information with respect to
such periods, is hereby waived.


--------------------------------------------------------------------------------


 
 
Section 2.                      Agreement by Transferor. Notwithstanding
anything to the contrary in the Agreement, to induce the parties to enter into
this Waiver, until the expiration of the waiver provided in Section 1(a),
Transferor agrees to deliver to the Transferee:
 
(a) As soon as available after the end of each of the fiscal years of Transferor
ended October 31, 2005, October 31, 2006 and October 31, 2007, a copy of the
annual report for such year for the Parent and its Subsidiaries, including
therein (i) a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such fiscal year and (ii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for such
fiscal year, in each case prepared in accordance with Rule 3-10 of Regulation
S-X, consistent with the Parent's past practice (unless otherwise required to
conform with the results of the audit or changes in GAAP), on the basis of
management's good faith calculations and fairly presenting in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at such date and the consolidated results of operations of the Parent and its
Subsidiaries for the period ended on such date; provided that, in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Parent shall also provide a reconciliation.
 
(b) As soon as available after the end of the fiscal quarters ended January 31,
2006, April 30, 2006, July 31, 2006, January 31, 2007, April 30, 2007 and July
31, 2007 (i) a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such quarter, (ii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter, and (iii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, all prepared in accordance with Rule 3-10 of Regulation S-X,
consistent with the Parent's past practice (unless otherwise required to conform
with the results of the audit or changes in GAAP), on the basis of management's
good faith calculations and fairly presenting in all material respects, subject
to year end audit adjustments and the absence of footnotes, the consolidated
financial condition of the Parent and its Subsidiaries as at such dates and the
consolidated results of operations of the Parent and its Subsidiaries for the
periods ended on such dates, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments and the absence of footnotes) by a Financial Officer
of the Parent consistent with the Parent's past practices; provided that, in the
event a reconciliation from past practices to generally accepted accounting
principles in the preparation of such financial statements is available, the
Parent shall also provide such reconciliation.
 
(c) As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of Navistar ended on
or after October 31, 2007, management financial reports of Navistar setting
forth (i) a preliminary consolidated balance sheet and consolidated statements
of income in a management format , (ii) serviced portfolio information (iii)
funding availability under its contractual arrangements with Truck Retail
Installment Paper Corp. and under the Transferor Credit Agreement and (iv)
calculations demonstrating compliance with Section 8.01 of the Transferor Credit
Agreement, in each case prepared in a
 

--------------------------------------------------------------------------------


 
 
manner materially consistent with the Transferor's past practices (unless
otherwise required to conform with the results of the audit or changes in GAAP)
and, to the extent relevant, on the basis of management's good faith efforts, in
such form and detail reasonably satisfactory to the Agent; provided, however,
that such reporting shall not be required so long as the Transferor has filed
all reports with the Securities and Exchange Commission required pursuant to
Section 13 of the Exchange Act. The parties hereto acknowledge that such
management financial reports are not final and are subject to change in
connection with either the preparation, for the corresponding fiscal quarter, of
a report on Form 10-Q or 10-K, as a result of or arising out of any restatement,
in connection with the audit conducted for the fiscal year ended October 31,
2005, October 31, 2006 or October 31, 2007, as the case may be.
 
(d)            As soon as available, and in any event within 30 days after the
end of each month, monthly management financial reports of the Parent in respect
of the sales and income by segment and cash balances, Indebtedness, capital
expenditures and depreciation and amortization of the Parent and its
consolidated Subsidiaries prepared in a manner consistent with the Parent's past
practices (unless otherwise required to conform with the results of the audit or
changes in GAAP) and on the basis of management's good faith calculations, in
such form and detail reasonably satisfactory to the Agent; provided,however,
that such reporting shall not be required so long as the Parent has filed all
reports with the Securities and Exchange Commission required pursuant to Section
13 of the Exchange Act.
 
Section 3.                       Representations and Warranties. In order to
induce the parties to enter into this Waiver, the Transferor represents and
warrants to the Transferee that (a) after giving affect to this Waiver, each of
Transferor's representations and warranties contained in Article II of the
Agreement is true and correct as of the date hereof, (b) the execution and
delivery by the Transferor of this Waiver, and the performance of its
obligations hereunder, are within its corporate or limited partnership, as
applicable, powers and authority and have been duly authorized by all necessary
corporate or limited partnership, as applicable, action on its part, and (c)
this Waiver has been duly executed and delivered by the Transferor and
constitutes the legal, valid and binding obligation of such Seller Party
enforceable against the Transferor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 4. Condition Precedent. This Waiver shall become effective as of the
date first above written upon receipt by the Agent of counterparts hereof duly
executed by each of the parties hereto with the consent of the requisite parties
under the Purchase Agreement..
 
Section 5.                       Miscellaneous.
 
(a) THIS WAIVER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(c)                                 Except as expressly modified hereby, the
Agreement remains unaltered and in full force and effect and is hereby ratified
and confirmed. This Waiver shall be binding


--------------------------------------------------------------------------------


 
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).
 
(c)            This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
<signature pages follow>


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorized officers as of the date hereof.
 
NAVISTAR FINANCIAL CORPORATION




By:         /s/ JOHN V. MULVANEY, SR.
NAME:       JOHN V. MULVANEY, Sr.
TITLE:        V.P., CFO & TREASURER
 
TRUCK RETAIL ACCOUNTS CORPORATION


By:         /s/ JOHN V. MULVANEY, SR.
NAME:       JOHN V. MULVANEY, Sr.
TITLE:        V.P., CFO & TREASURER
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
WAIVER NO. 9
TO RECEIVABLES PURCHASE AGREEMENT


THIS WAIVER NO. 9 (this “Waiver”), dated as of November 28, 2007, is among Truck
Retail Accounts Corporation, a Delaware corporation (“Seller”), Navistar
Financial Corporation, a Delaware corporation (“Navistar”), as initial Servicer
(Navistar, together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities set forth on the signature pages to this Agreement
(together with any of their respective successors and assigns hereunder, the
“Financial Institutions”), JS Siloed Trust as assignee of Jupiter Securitization
Company LLC (“Trust”), and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as agent for the Purchasers hereunder or
any successor agent hereunder (together with its successors and assigns
hereunder, the“Agent”), and pertains to that certain RECEIVABLES PURCHASE
AGREEMENT dated as of April 8, 2004 by and among the parties hereto (as
heretofore amended or modified from time to time, the “Agreement”).  Unless
defined elsewhere herein, capitalized terms used in this Waiver have the
meanings assigned to such terms in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Seller Parties have requested that the Agent and the Purchasers agree to
waive certain provisions of the Agreement and to consent to a certain action of
the Seller Parties; and
 
The Agent and the Purchasers are willing to agree to the requested waivers and
consent on the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Waiver.
 
(a) The requirement in Section 7.1(a)(i) of the Agreement for delivery of annual
financial statements of Parent and Transferor for fiscal years 2005, 2006 and
2007, the requirement in Section 7.1(a)(ii) of the Agreement for delivery of
quarterly financial statements of Parent and Transferor for the first, second
and third quarters of fiscal years 2006, 2007 and 2008, and the requirements in
Sections 7.1(a)(iii) for the delivery of certain compliance certificates related
to the aforementioned financial statements, are each hereby waived until the
earlier of (i) November 30, 2008 and (ii) the date on which Parent and
Transferor shall have timely filed reports on Form 10-K or 10-Q after the date
hereof with the Securities and Exchange Commission pursuant to Sections 13 and
15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
(b) Any condition or required representation or warranty that has not been
satisfied or made or deemed made, and any Amortization Event or Potential
Amortization Event, in each case, as a result of the breach of any
representation or warranty in Section 5.1(g) of the Agreement as a result of or
arising out of any restatement, in connection with the audit conducted for the
fiscal year ended October 31, 2005, October 31, 2006 or October 31, 2007, of any
financial statements of Transferor or any of its affiliates for any period
ending on or before November 30, 2008, or any reports, financial statements,
certificates or other information containing similar information with respect to
such periods, are each hereby waived.
 

--------------------------------------------------------------------------------


Section 2.                      Consent.  The Waiver No. 4, dated as of the date
hereof, attached hereto as Exhibit A, is hereby consented to pursuant to Section
7.1 of the Agreement.
 
Section 3.                      Agreement by Transferor.  Notwithstanding
anything to the contrary in the Agreement, to induce the parties to enter into
this Waiver, until the expiration of the waiver provided in Section 1(a),
Transferor agrees to deliver to the Agent:
 
(a) As soon as available after the end of each of the fiscal years of Transferor
ended October 31, 2005, October 31, 2006 and October 31, 2007, a copy of the
annual report for such year for the Parent and its Subsidiaries, including
therein (i) a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such fiscal year and (ii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for such
fiscal year, in each case prepared in accordance with Rule 3-10 of Regulation
S-X, consistent with the Parent’s past practice (unless otherwise required to
conform with the results of the audit or changes in GAAP), on the basis of
management’s good faith calculations and fairly presenting in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at such date and the consolidated results of operations of the Parent and its
Subsidiaries for the period ended on such date; provided that, in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Parent shall also provide a reconciliation.
 
(b) As soon as available after the end of the fiscal quarters ended January 31,
2006, April 30, 2006, July 31, 2006, January 31, 2007, April 30, 2007 and July
31, 2007 (i) a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such quarter, (ii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter, and (iii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, all prepared in accordance with Rule 3-10 of Regulation S-X,
consistent with the Parent’s past practice (unless otherwise required to conform
with the results of the audit or changes in GAAP), on the basis of management’s
good faith calculations and fairly presenting in all material respects, subject
to year end audit adjustments and the absence of footnotes, the consolidated
financial condition of the Parent and its Subsidiaries as at such dates and the
consolidated results of operations of the Parent and its Subsidiaries for the
periods ended on such dates, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments and the absence of footnotes) by a financial officer
of the Parent consistent with the Parent’s past practices; provided that, in the
event a reconciliation from past practices to generally accepted accounting
principles in the preparation of such financial statements is available, the
Parent shall also provide such reconciliation.
 
(c) As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of Navistar ended on
or after October 31, 2007, management financial reports of Navistar setting
forth (i) a preliminary consolidated balance sheet and consolidated statements
of income in a management format, (ii) serviced portfolio information  (iii)
funding availability under its contractual arrangements with Truck Retail
Installment Paper Corp. and under the Transferor Credit Agreement and (iv)
calculations demonstrating compliance with Section 8.01 of the Transferor Credit
Agreement, in each case prepared in a manner materially consistent with the
Transferor’s past practices (unless otherwise required to conform with the
results of the audit or changes in GAAP) and, to the extent relevant, on the
basis of management’s good faith efforts, in such form and detail reasonably
satisfactory to the Agent; provided, however, that such reporting shall not be
required so long as the Transferor has filed all reports with the Securities and
Exchange Commission required pursuant to Section 13 of the Exchange Act.  The
parties hereto acknowledge that such management financial reports are not final
and are subject to change in connection with either the preparation, for the
corresponding fiscal quarter, of a report on Form 10-Q or 10-K,  as a result of
or arising out of any restatement, in connection with the audit conducted for
the fiscal year ended October 31, 2005, October 31, 2006 or October 31, 2007, as
the case may be.
 

--------------------------------------------------------------------------------


(d) As soon as available, and in any event within 30 days after the end of each
month, monthly management financial reports of the Parent in respect of the
sales and income by segment and cash balances, Indebtedness, capital
expenditures and depreciation and amortization of the Parent and its
consolidated Subsidiaries prepared in a manner consistent with the Parent’s past
practices (unless otherwise required to conform with the results of the audit or
changes in GAAP) and on the basis of management’s good faith calculations, in
such form and detail reasonably satisfactory to the Agent; provided, however,
that such reporting shall not be required so long as the Parent has filed all
reports with the Securities and Exchange Commission required pursuant to Section
13 of the Exchange Act.
 
Section 4.                      Representations and Warranties.  In order to
induce the parties to enter into this Waiver, each of the Seller Parties hereby
represents and warrants to the Agent and the Purchasers that (a) after giving
affect to this Waiver, each of such Seller Party’s representations and
warranties contained in Article V of the Agreement is true and correct as of the
date hereof, (b) the execution and delivery by such Seller Party of this Waiver,
and the performance of its obligations hereunder, are within its corporate or
limited partnership, as applicable, powers and authority and have been duly
authorized by all necessary corporate or limited partnership, as applicable,
action on its part, and (c) this Waiver has been duly executed and delivered by
such Seller Party and constitutes the legal, valid and binding obligation of
such Seller Party enforceable against such Seller Party in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
 
Section 5.                      Conditions Precedent. This Waiver shall become
effective as of the date first above written upon receipt by the Agent of (a)
counterparts hereof duly executed by each of the parties hereto, and (b) payment
in immediately available funds of a fully earned and nonrefundable waiver fee in
the amount specified in the waiver fee letter dated as of the date hereof by and
between the Agent and the Seller.
 
Section 6.                      Miscellaneous.
 
(a)           THIS WAIVER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 

--------------------------------------------------------------------------------


(c)           Except as expressly modified hereby, the Agreement remains
unaltered and in full force and effect and is hereby ratified and
confirmed.  This Waiver shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).
 
(c)           This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
<signature pages follow>


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorized officers as of the date hereof.
 


TRUCK RETAIL ACCOUNTS CORPORATION
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:    V.P., CFO & Treasurer



NAVISTAR FINANCIAL CORPORATION
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:    V.P., CFO & Treasurer


--------------------------------------------------------------------------------



JS SILOED TRUST
By:  JPMorgan Chase Bank, N.A., as Administrative Trustee
 
By:    /s/ ALAN P. ENGLISH
Name:     ALAN P.
ENGLISH                                                        
Title:       Vice President


 
JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, NA (Main Office Chicago),
individually as a Financial Institution and
as Agent
 
By:    /s/ ALAN P. ENGLISH
Name:     ALAN P.
ENGLISH                                                        
Title:       Vice President





--------------------------------------------------------------------------------



Exhibit A


[Attached]


--------------------------------------------------------------------------------


